 1   Michael B. Eisenberg, Esq. #178308
 2   mbe@laborlitigators.com
     Daniel Nomanim, Esq. #293883
 3
     den@laborlitigators.com            NOTE: CHANGES MADE BY THE COURT
 4   EISENBERG & ASSOCIATES
     3580 Wilshire Blvd, Suite 1260
 5
     Los Angeles, California 90010
 6   Telephone: (213) 201-9331
     Facsimile: (213) 382-4083
 7
     www.laborlitigators.com
 8
     Attorneys for Plaintiff
 9
     and Counter-Defendant,
10   JENNA NOBLE
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
      JENNA NOBLE,                        Case No. 2:19-cv-08646-ODW-JPRx)
14
                  Plaintiff,              [Hon. Otis D. Wright, II]
15          vs.                           [Magistrate Judge Jean P.
                                          Rosenbluth]
      DORCY, INC., a California
16
      corporation dba CONSCIOUS CO-       PROTECTIVE ORDER
17    PARENTING INSTITIUTE; DORCY
      PRUTER, AN INDIVIDUAL; AND
18
      DOES 1-100, inclusive,
19                          Defendants.
20
      DORCY, INC., a California
21    Corporation; DORCY PRUTER, an
      individual
22
                    Counter-Claimants,
23
            vs.
24

25    JENNA NOBLE, an individual;
26
      MONIQUE MASON, an individual,
               Counter-Defendants.
27

28
 1
        1.      A. PURPOSES AND LIMITATIONS
 2
             As the parties have represented that discovery in this action is likely to
 3
     involve production of confidential, proprietary, or private information for which
 4
     special protection from public disclosure and from use for any purpose other than
 5
     prosecuting this litigation may be warranted, this Court enters the following
 6
     Protective Order. This Order does not confer blanket protections on all disclosures
 7
     or responses to discovery. The protection it affords from public disclosure and use
 8
     extends only to the limited information or items that are entitled to confidential
 9
     treatment under the applicable legal principles. Further, as set forth in Section 12.3,
10
     below, this Protective Order does not entitle the parties to file confidential
11
     information under seal. Rather, when the parties seek permission from the court to
12
     file material under seal, the parties must comply with Civil Local Rule 79-5 and
13
     with any pertinent orders of the assigned District Judge and Magistrate Judge.
14
             B. GOOD CAUSE STATEMENT
15
             In light of the nature of the claims and allegations in this case and the parties’
16
     representations that discovery in this case will involve the production of confidential
17
     records, and in order to expedite the flow of information, to facilitate the prompt
18
     resolution of disputes over confidentiality of discovery materials, to adequately
19
     protect information the parties are entitled to keep confidential, to ensure that the
20
     parties are permitted reasonable necessary uses of such material in connection with
21
     this action, to address their handling of such material at the end of the litigation, and
22
     to serve the ends of justice, a protective order for such information is justified in this
23
     matter. The parties shall not designate any information/documents as confidential
24
     without a good faith belief that such information/documents have been maintained
25
     in a confidential, non-public manner, and that there is good cause or a compelling
26
     reason why it should not be part of the public record of this case.
27

28                                                2
 1
          2.    DEFINITIONS
 2        2.1 Action: The instant action: Noble, et al vs. Dorcy, Inc., et al, Case
 3   No. Case No. 2:19-cv-08646-ODW-JPRx)
 4          2.2    Challenging Party: a Party or Non-Party that challenges the
 5   designation of information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9   the Good Cause Statement.
10          2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
11   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
12   Items, the disclosure of which to another Party or Non-Party would create a
13   substantial risk of serious harm that could not be avoided by less restrictive means.
14          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
15   their support staff).
16          2.6    Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
19   ONLY.”
20          2.7    Disclosure or Discovery Material: all items or information, regardless
21   of the medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced or
23   generated in disclosures or responses to discovery in this matter.
24          2.8    Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
26   an expert witness or as a consultant in this Action.
27          2.9    House Counsel: attorneys who are employees of a party to this Action.
28                                              3
 1
     House Counsel does not include Outside Counsel of Record or any other outside
 2
     counsel.
 3
           2.10 Non-Party: any natural person, partnership, corporation, association, or
 4
     other legal entity not named as a Party to this action.
 5
           2.11 Outside Counsel of Record: attorneys who are not employees of a
 6
     party to this Action but are retained to represent or advise a party to this Action and
 7
     have appeared in this Action on behalf of that party or are affiliated with a law firm
 8
     which has appeared on behalf of that party, and includes support staff.
 9
           2.12 Party: any party to this Action, including all of its officers, directors,
10
     employees, consultants, retained experts, and Outside Counsel of Record (and their
11
     support staffs).
12
           2.13 Producing Party: a Party or Non-Party that produces Disclosure or
13
     Discovery Material in this Action.
14
           2.14 Professional Vendors: persons or entities that provide litigation
15
     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
16
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
17
     and their employees and subcontractors.
18
           2.15 Protected Material: any Disclosure or Discovery Material that is
19
     designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
20
     ATTORNEYS’ EYES ONLY.”
21
           2.16 Receiving Party: a Party that receives Disclosure or Discovery
22
     Material from a Producing Party.
23
           3.     SCOPE
24
           The protections conferred by this Order cover not only Protected Material (as
25
     defined above), but also (1) any information copied or extracted from Protected
26
     Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
27

28                                              4
 1
     and (3) any deposition testimony, conversations, or presentations by Parties or their
 2
     Counsel that might reveal Protected Material, other than during a court hearing or at
 3
     trial.
 4
              Any use of Protected Material during a court hearing or at trial shall be
 5
     governed by the orders of the presiding judge. This Order does not govern the use
 6
     of Protected Material during a court hearing or at trial.
 7
              4.    DURATION
 8
              Even after final disposition of this litigation, the confidentiality obligations
 9
     imposed by this Order shall remain in effect until a Designating Party agrees
10
     otherwise in writing or a court order otherwise directs. Final disposition shall be
11
     deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
12
     or without prejudice; and (2) final judgment herein after the completion and
13
     exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
14
     including the time limits for filing any motions or applications for extension of time
15
     pursuant to applicable law.
16
              5.    DESIGNATING PROTECTED MATERIAL
17
              5.1   Exercise of Restraint and Care in Designating Material for Protection.
18
     Each Party or Non-Party that designates information or items for protection under
19
     this Order must take care to limit any such designation to specific material that
20
     qualifies under the appropriate standards. The Designating Party must designate for
21
     protection only those parts of material, documents, items, or oral or written
22
     communications that qualify so that other portions of the material, documents,
23
     items, or communications for which protection is not warranted are not swept
24
     unjustifiably within the ambit of this Order.
25
              Mass, indiscriminate, or routinized designations are prohibited. Designations
26
     that are shown to be clearly unjustified or that have been made for an improper
27

28                                                 5
 1
     purpose (e.g., to unnecessarily encumber the case development process or to impose
 2
     unnecessary expenses and burdens on other parties) may expose the Designating
 3
     Party to sanctions.
 4
           If it comes to a Designating Party’s attention that information or items that it
 5
     designated for protection do not qualify for protection, that Designating Party must
 6
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
 7
           5.2      Manner and Timing of Designations. Except as otherwise provided in
 8
     this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 9
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10
     under this Order must be clearly so designated before the material is disclosed or
11
     produced.
12
           Designation in conformity with this Order requires:
13
                 (a) for information in documentary form (e.g., paper or electronic
14
     documents, but excluding transcripts of depositions), that the Producing Party affix
15
     at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
16
     ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
17
     only a portion or portions of the material on a page qualifies for protection, the
18
     Producing Party also must clearly identify the protected portion(s) (e.g., by making
19
     appropriate markings in the margins).
20
           A Party or Non-Party that makes original documents available for inspection
21
     need not designate them for protection until after the inspecting Party has indicated
22
     which documents it would like copied and produced. During the inspection and
23
     before the designation, all of the material made available for inspection shall be
24
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
25
     documents it wants copied and produced, the Producing Party must determine which
26
     documents, or portions thereof, qualify for protection under this Order. Then,
27

28                                               6
 1
     before producing the specified documents, the Producing Party must affix the
 2
     “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 3
     ONLY” legend to each page that contains Protected Material. If only a portion or
 4
     portions of the material on a page qualifies for protection, the Producing Party also
 5
     must clearly identify the protected portion(s) (e.g., by making appropriate markings
 6
     in the margins).
 7
                 (b) for testimony given in depositions that the Designating Party identifies
 8
     on the record, before the close of the deposition as protected testimony.
 9
                 (c) for information produced in some form other than documentary and
10
     for any other tangible items, that the Producing Party affix in a prominent place on
11
     the exterior of the container or containers in which the information is stored the
12
     legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
13
     EYES ONLY.” If only a portion or portions of the information warrants protection,
14
     the Producing Party, to the extent practicable, shall identify the protected portion(s).
15
           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
16
     failure to designate qualified information or items does not, standing alone, waive
17
     the Designating Party’s right to secure protection under this Order for such material.
18
     Upon timely correction of a designation, the Receiving Party must make reasonable
19
     efforts to assure that the material is treated in accordance with the provisions of this
20
     Order.
21
           6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
22
           6.1      Timing of Challenges. Any Party or Non-Party may challenge a
23
     designation of confidentiality at any time that is consistent with the Court’s
24
     Scheduling Order. A challenge pursuant to this section shall be made via email to
25
     Outside Counsel of Record for the Designating Party.
26
           6.2      Meet and Confer. Within 15 days after receipt of an email challenging
27

28                                               7
 1
     a designation of confidentiality, the Designating Party shall initiate the dispute
 2
     resolution process under Local Rule 37-1 et seq. If the Designating Party either (a)
 3
     fails to initiate the dispute resolution process under Local Rule 37-1 within 15 days
 4
     of receipt of an email challenging a designation of confidentiality; or (b) fails to file
 5
     a joint stipulation pursuant to Local Rule 37-2 or a discovery motion as permitted by
 6
     Local Rule 37-2.4 within 30 days of receipt of an email challenging a designation of
 7
     confidentiality, the challenged designation of confidentiality is waived and shall no
 8
     longer apply. If the dispute resolution process under Local 37-1 is timely initiated,
 9
     the designation of confidentiality shall remain until it is waived pursuant to this
10
     paragraph, it is withdrawn by the Designating Party, or the Court rules it no longer
11
     applies.
12
           6.3    The burden of persuasion in any such challenge proceeding shall be on
13
     the Designating Party. Frivolous challenges, and those made for an improper
14
     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
15
     parties) may expose the Challenging Party to sanctions.
16
           7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17
           7.1    Basic Principles. A Receiving Party may use Protected Material that is
18
     disclosed or produced by another Party or by a Non-Party in connection with this
19
     Action only for prosecuting, defending, or attempting to settle this Action. Such
20
     Protected Material may be disclosed only to the categories of persons and under the
21
     conditions described in this Order. When the Action has been terminated, a
22
     Receiving Party must comply with the provisions of Section 13 below.
23
           Protected Material must be stored and maintained by a Receiving Party at a
24
     location and in a secure manner that ensures that access is limited to the persons
25
     authorized under this Order.
26
           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
27

28                                               8
 1
     otherwise ordered by the court or permitted in writing by the Designating Party, a
 2
     Receiving Party may disclose any information or item designated
 3
     “CONFIDENTIAL” only to:
 4
              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 5
     well as employees of said Outside Counsel of Record to whom it is reasonably
 6
     necessary to disclose the information for this Action;
 7
              (b) the officers, directors, and employees (including House Counsel) of
 8
     the Receiving Party to whom disclosure is reasonably necessary for this Action;
 9
              (c) Experts (as defined in this Order) of the Receiving Party to whom
10
     disclosure is reasonably necessary for this Action and who have signed the
11
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12
              (d) the court and its personnel;
13
              (e) private court reporters and their staff to whom disclosure is reasonably
14
     necessary for this Action and who have signed the “Acknowledgment and
15
     Agreement to Be Bound” (Exhibit A);
16
              (f) professional jury or trial consultants, mock jurors, and Professional
17
     Vendors to whom disclosure is reasonably necessary for this Action and who have
18
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19
              (g) the author or recipient of a document containing the information or a
20
     custodian or other person who otherwise possessed or knew the information;
21
              (h) during their depositions, witnesses, and attorneys for witnesses, in the
22
     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
23
     requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
24
     (Exhibit A); and (2) they will not be permitted to keep any confidential information
25
     unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
26
     unless otherwise agreed by the Designating Party or ordered by the court. Pages of
27

28                                               9
 1
     transcribed deposition testimony or exhibits to depositions that reveal Protected
 2
     Material may be separately bound by the court reporter and may not be disclosed to
 3
     anyone except as permitted under this Protective Order; and
 4
                 (i) any mediator or settlement officer, and their supporting personnel,
 5
     mutually agreed upon by any of the parties engaged in settlement discussions or
 6
     appointed by the Court.
 7
           7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 8
     ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 9
     writing by the Designating Party, a Receiving Party may disclose any information or
10
     item designated “CONFIDENTIAL” only to:
11
           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
12
     as employees of said Outside Counsel of Record to whom it is reasonably necessary
13
     to disclose the information for this Action;
14
           (b) Experts (as defined in this Order) of the Receiving Party to whom
15
     disclosure is reasonably necessary for this Action and who have signed the
16
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17
           (c) the court and its personnel;
18
           (d) private court reporters and their staff to whom disclosure is reasonably
19
     necessary for this Action and who have signed the “Acknowledgment and
20
     Agreement to Be Bound” (Exhibit A);
21
           (e) professional jury or trial consultants, mock jurors, and Professional
22
     Vendors to whom disclosure is reasonably necessary for this Action and who have
23
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24
           (f) the author or recipient of a document containing the information or a
25
     custodian or other person who otherwise possessed or knew the information; and
26
           (g) any mediator or settlement officer, and their supporting personnel,
27

28                                               10
 1
     mutually agreed upon by any of the parties engaged in settlement discussions or
 2
     appointed by the Court.
 3
           8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
 4
                   PRODUCED IN OTHER LITIGATION
 5
           If a Party is served with a subpoena or a court order issued in other litigation
 6
     that compels disclosure of any information or items designated in this Action as
 7
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 8
     ONLY,” that Party must:
 9
                (a) promptly notify in writing the Designating Party. Such notification
10
     shall include a copy of the subpoena or court order unless prohibited by law;
11
                (b) promptly notify in writing the party who caused the subpoena or order
12
     to issue in the other litigation that some or all of the material covered by the
13
     subpoena or order is subject to this Protective Order. Such notification shall include
14
     a copy of this Protective Order; and
15
                (c) cooperate with respect to all reasonable procedures sought to be
16
     pursued by the Designating Party whose Protected Material may be affected.
17
           If the Designating Party timely seeks a protective order, the Party served with
18
     the subpoena or court order shall not produce any information designated in this
19
     action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
20
     EYES ONLY” before a determination by the court from which the subpoena or
21
     order issued, unless the Party has obtained the Designating Party’s permission, or
22
     unless otherwise required by the law or court order. The Designating Party shall
23
     bear the burden and expense of seeking protection in that court of its confidential
24
     material and nothing in these provisions should be construed as authorizing or
25
     encouraging a Receiving Party in this Action to disobey a lawful directive from
26
     another court.
27

28                                              11
 1
     //
 2

 3
           9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4
               PRODUCED IN THIS LITIGATION
 5
               (a) The terms of this Order are applicable to information produced by a
 6
     Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 7
     CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
 8
     Non-Parties in connection with this litigation is protected by the remedies and relief
 9
     provided by this Order. Nothing in these provisions should be construed as
10
     prohibiting a Non-Party from seeking additional protections.
11
               (b) In the event that a Party is required, by a valid discovery request, to
12
     produce a Non-Party’s confidential information in its possession, and the Party is
13
     subject to an agreement with the Non-Party not to produce the Non-Party’s
14
     confidential information, then the Party shall:
15
                  (1) promptly notify in writing the Requesting Party and the Non-Party
16
     that some or all of the information requested is subject to a confidentiality
17
     agreement with a Non-Party;
18
                  (2) promptly provide the Non-Party with a copy of the Protective
19
     Order in this Action, the relevant discovery request(s), and a reasonably specific
20
     description of the information requested; and
21
                  (3) make the information requested available for inspection by the
22
     Non-Party, if requested.
23
               (c) If a Non-Party represented by counsel fails to commence the process
24
     called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
25
     notice and accompanying information or fails contemporaneously to notify the
26
     Receiving Party that it has done so, the Receiving Party may produce the Non-
27

28                                              12
 1
     Party’s confidential information responsive to the discovery request. If an
 2
     unrepresented Non-Party fails to seek a protective order from this court within 14
 3
     days of receiving the notice and accompanying information, the Receiving Party
 4
     may produce the Non-Party’s confidential information responsive to the discovery
 5
     request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 6
     not produce any information in its possession or control that is subject to the
 7
     confidentiality agreement with the Non-Party before a determination by the court
 8
     unless otherwise required by the law or court order. Absent a court order to the
 9
     contrary, the Non-Party shall bear the burden and expense of seeking protection in
10
     this court of its Protected Material.
11
           10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13
     Protected Material to any person or in any circumstance not authorized under this
14
     Protective Order, the Receiving Party must immediately (a) notify in writing the
15
     Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16
     all unauthorized copies of the Protected Material, (c) inform the person or persons to
17
     whom unauthorized disclosures were made of all the terms of this Order, and
18
     (d) request such person or persons to execute the “Acknowledgment and Agreement
19
     to Be Bound” (Exhibit A).
20
           11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
21
                  OTHERWISE PROTECTED MATERIAL
22
           When a Producing Party gives notice to Receiving Parties that certain
23
     inadvertently produced material is subject to a claim of privilege or other protection,
24
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever
26
     procedure may be established in an e-discovery order that provides for production
27

28                                              13
 1
     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 2
     (e), insofar as the parties reach an agreement on the effect of disclosure of a
 3
     communication or information covered by the attorney-client privilege or work
 4
     product protection, the parties may incorporate their agreement into this Protective
 5
     Order provided the Court so allows.
 6
           12.    MISCELLANEOUS
 7
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 8
     person to seek its modification by the Court in the future.
 9
           12.2 Right to Assert Other Objections. No Party waives any right it
10
     otherwise would have to object to disclosing or producing any information or item
11
     on any ground not addressed in this Protective Order. Similarly, no Party waives
12
     any right to object on any ground to use in evidence of any of the material covered
13
     by this Protective Order.
14
           12.3 Filing Protected Material. A Party that seeks to file under seal any
15
     Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
16
     orders of the assigned District Judge and Magistrate Judge. Protected Material may
17
     only be filed under seal pursuant to a court order authorizing the sealing of the
18
     specific Protected Material at issue. If a Party’s request to file Protected Material
19
     under seal is denied by the court, then the Receiving Party may file the information
20
     in the public record unless otherwise instructed by the court.
21
           13.    FINAL DISPOSITION
22
           After the final disposition of this Action, as defined in Section 4, within 60
23
     days of a written request by the Designating Party, each Receiving Party must return
24
     all Protected Material to the Producing Party or destroy such material. As used in
25
     this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
26
     summaries, and any other format reproducing or capturing any of the Protected
27

28                                              14
 1
     Material. Whether the Protected Material is returned or destroyed, the Receiving
 2
     Party must submit a written certification to the Producing Party (and, if not the same
 3
     person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 4
     (by category, where appropriate) all the Protected Material that was returned or
 5
     destroyed and (2) affirms that the Receiving Party has not retained any copies,
 6
     abstracts, compilations, summaries or any other format reproducing or capturing any
 7
     of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 8
     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 9
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
10
     reports, attorney work product, and consultant and expert work product, even if such
11
     materials contain Protected Material. Any such archival copies that contain or
12
     constitute Protected Material remain subject to this Protective Order as set forth in
13
     Section 4.
14
     //
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             15
 1
           14.    Any violation of this Order may be punished by any and all appropriate
 2
     measures including, without limitation, contempt proceedings and/or monetary
 3
     sanctions.
 4
         IT IS SO STIPULATED.
 5   DATED: January 2, 2020                       EISENBERG & ASSOCIATES
 6
                                           By:            /s/______________
 7
                                                  Daniel Nomanim
 8                                                Attorneys for Plaintiff/Counter-
 9                                                Defendant Jenna Noble
10

11   DATED: January 2, 2020                       THE ROGSON FIRM
12
                                           By:           /s/______________
13                                                Yuval Rogson
14                                                Attorney for Counter-Defendant
15                                                Monique Mason
16
     DATED: January 2, 2020                       LOBB & PLEWE, LLP
17

18                                         By:           /s/______________
                                                  Kevin Abbott
19
                                                  Chandra Winter
20                                                Attorneys for Defendants/Cross-
21                                                Claimants Dorcy, Inc. and Dorcy
22                                                Pruter
23         IT IS SO ORDERED.
24   DATED: January 13, 2020
25

26                                            _________________________
27                                            Honorable Jean Rosenbluth
                                              United States Magistrate Judge
28                                           16
 1
                                          EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I,   _____________________________             [print   or   type   full   name],   of
 4
     _________________ [print or type full address], declare under penalty of perjury that
 5
     I have read in its entirety and understand the Protective Order that was issued by the
 6
     United States District Court for the Central District of California on
 7
     _________________________ in the case of Noble, et al vs. Dorcy, Inc., et al. Case
 8
     No. 2:19-cv-08646-ODW-JPRx) I agree to comply with and to be bound by all the
 9
     terms of this Protective Order and I understand and acknowledge that failure to so
10
     comply could expose me to sanctions and punishment in the nature of contempt. I
11
     solemnly promise that I will not disclose in any manner any information or item that
12
     is subject to this Protective Order to any person or entity except in strict compliance
13
     with the provisions of this Order.
14
           I further agree to submit to the jurisdiction of the United States District Court
15
     for the Central District of California for the purpose of enforcing the terms of this
16
     Protective Order, even if such enforcement proceedings occur after termination of this
17
     action. I hereby appoint __________________________ [print or type full name] of
18
     _______________________________________ [print or type full address and
19
     telephone number] as my California agent for service of process in connection with
20
     this action or any proceedings related to enforcement of this Protective Order.
21
     Date: ______________________________________
22
     City and State where sworn and signed: _________________________________
23

24
     Printed name: _______________________________
25

26
     Signature: __________________________________
27

28                                             17
